     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.468 Page 1 of 24


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UPSTREM, INC., a California                       Case No.: 20-CV-2160 JLS (DEB)
      corporation,
12
                                                        ORDER (1) GRANTING IN PART
13                                     Plaintiff,       AND DENYING IN PART
                                                        DEFENDANT’S MOTION TO
14    v.                                                DISMISS; (2) OVERRULING
15                                                      DEFENDANT’S OBJECTIONS TO
       BHFO, Inc., an Iowa corporation,
                                                        MAGISTRATE JUDGE’S ORDER;
16
                                                        AND (3) DENYING MOTION FOR A
17                                                      PROTECTIVE ORDER
                                    Defendant.
18
                                                        (ECF Nos. 11, 23, 26)
19
20
21         Presently before the Court are three motions filed by Defendant BHFO, Inc. First is
22   Defendant’s Motion to Dismiss (“MTD,” ECF No. 11-1), to which Plaintiff Upstrem, Inc.
23   filed an Opposition (“MTD Opp’n,” ECF No. 14) and Defendant filed a Reply (“MTD
24   Reply,” ECF No. 17). Next before the Court are Defendant’s Objections to Magistrate
25   Judge’s January 26, 2021 Expedited Discovery Order Pursuant to Federal Rule of Civil
26   Procedure 72(a) (“Objs.,” ECF No. 23-1), and Plaintiff’s Response in Opposition thereto
27   (“Opp’n,” ECF No. 36) and Defendant’s Reply in support thereof (“Reply,” ECF No. 37).
28   Finally before the Court is Defendant’s Motion for Protective Order (“Mot., ECF No. 26),

                                                    1
                                                                            20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.469 Page 2 of 24


 1   Plaintiff’s Opposition to the Motion (ECF No. 36), and Defendant’s Reply in support of
 2   the Motion (ECF No. 37). The Court took these matters under submission without oral
 3   argument pursuant to Civil Local Rule 7.1(d)(1). See generally ECF Nos. 16, 38. Having
 4   carefully considered Plaintiff’s Complaint, the Parties’ arguments, the evidence, and the
 5   relevant law, the Court rules as follows.
 6                                        BACKGROUND
 7          Plaintiff alleges that Plaintiff and Defendant are in the industry of obtaining and
 8   selling retailers’ excess inventory. (“Compl.,” ECF No. 1) ¶ 13. Plaintiff claims a
 9   proprietary inventory processing and sale system operating on more than twenty-five
10   online marketplaces that allows Plaintiff to transition excess inventory into a completed
11   sale. Id. ¶¶ 15–16. Through the expenditure of time and money, Plaintiff developed a
12   substantial list of suppliers, customers, and marketplaces for various goods, including
13   apparel and shoes, and Plaintiff identified goods that sell profitably and quickly. Id. ¶ 17.
14   Plaintiff claims it has kept its pricing information, cost information, and margins
15   confidential, and that these figures and lists are valuable trade secrets. Id. Plaintiff also
16   alleges its trade secrets include Plaintiff’s strategic business development initiatives and
17   the knowhow learned through Plaintiff’s approach to the market and its sales. Id.
18         On May 31, 2019, Plaintiff hired Kevin Lamar (“Mr. Lamar”) as its chief financial
19   officer (“CFO”), and Mr. Lamar entered into an employment agreement with Plaintiff (the
20   “Employment Agreement”). Id. ¶¶ 19–20. The Employment Agreement included a
21   confidentiality provision, an agreement to not directly compete with Plaintiff for twelve
22   months following employment with Plaintiff, and an agreement to return confidential
23   information to Plaintiff when Mr. Lamar’s employment ended. See id. ¶¶ 21–24. During
24   the course of his employment, Mr. Lamar had access to Plaintiff’s “confidential and most
25   sensitive business information.” Id. ¶ 31. On January 10, 2020, Mr. Lamar’s employment
26   ended with Plaintiff. Id. ¶ 37. Mr. Lamar signed a severance agreement with Plaintiff that
27   included a non-disparagement agreement and a requirement that Mr. Lamar return
28   Plaintiff’s confidential and trade secret information. Id. ¶¶ 38–40. Plaintiff alleges that

                                                  2
                                                                            20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.470 Page 3 of 24


 1   Mr. Lamar did not return any confidential or trade secret information and failed to provide
 2   Plaintiff with a list of Plaintiff’s files that were on his personal computer. Id. ¶ 41.
 3         Plaintiff was in negotiations to purchase Defendant when Defendant hired Mr.
 4   Lamar as its Chief Revenue Officer, and Plaintiff alleges Defendant induced Mr. Lamar to
 5   share Plaintiff’s confidential information and business practices. See id. ¶¶ 50, 68. On the
 6   same day that Defendant informed Plaintiff that it was hiring Mr. Lamar, Defendant
 7   requested that Plaintiff pay more to acquire Defendant, which Plaintiff believes was due to
 8   information from Mr. Lamar. Id. ¶ 51. On or about March 12, 2020, Mr. Lamar reviewed
 9   Plaintiff’s calculation of Defendant’s valuation pursuant to the Letter of Intent (the “LOI”)
10   and asked why Plaintiff used what Mr. Lamar believed to be a different accounting method
11   than what Plaintiff used for its own internal valuations. Id. ¶¶ 58–59. Plaintiff claims this
12   demonstrated Mr. Lamar’s willingness to use confidential information he learned as
13   Plaintiff’s CFO to Plaintiff’s detriment. Id. ¶ 59. Defendant later requested the termination
14   of the LOI between Defendant and Plaintiff, and Plaintiff alleges Defendant continued
15   thereafter to access and use Plaintiff’s confidential information and trade secrets. Id. ¶ 2.
16   Then, through the alleged use of Plaintiff’s confidential and trade secret information, false
17   misrepresentations, and disparagement, Defendant caused Plaintiff’s negotiations to
18   acquire Associated Footwear, Inc. (“Associated Footwear”) and GUD Technologies, Inc.
19   d/b/a RetailOps (“RetailOps”) (collectively, the “Targets”) to fail. Id. ¶ 3. Plaintiff also
20   claims it has recently learned that Defendant now seeks to use Plaintiff’s trade secrets and
21   confidential information to assist Defendant’s efforts to acquire the Targets for its own
22   benefit. Id. ¶ 4.
23         On November 4, 2020, Plaintiff filed its Complaint alleging the following causes of
24   action against Defendant: (1) violation of the Defend Trade Secrets Act (“DTSA”); (2)
25   violation of the California Uniform Trade Secrets Act (“CUTSA”); (3) breach of the duty
26   of good faith and fair dealing; (4) tortious interference with contractual relations based on
27   Mr. Lamar’s employment agreement; (5) tortious interference with contractual relations
28   ///

                                                    3
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.471 Page 4 of 24


 1   based on Mr. Lamar’s severance agreement; and (6) unfair competition/violation of
 2   California Bus. & Prof. Code § 17200. See generally Compl.
 3         On December 11, 2020, Defendant filed the instant Motion to Dismiss.             See
 4   generally MTD. On January 8, 2021, the Parties filed a Joint Motion for Determination of
 5   Expedited Discovery Dispute before Magistrate Judge Daniel E. Butcher. ECF No. 15.
 6   Plaintiff sought to compel discovery to determine “the full extent of [Defendant]’s
 7   misappropriation.” Id. at 4. Judge Butcher held a hearing on the joint motion on January
 8   26, 2021. ECF No. 19, (“Order”); see also Transcript of Proceedings Jan. 26, 2021 (“Tr.,”)
 9   ECF No. 36-1. Judge Butcher granted in part Plaintiff’s request and authorized Plaintiff to
10   depose Mr. Lamar. See generally Order. Judge Butcher ordered that “Plaintiff’s discovery
11   efforts must be limited to determining whether Mr. Lamar disclosed Plaintiff’s propriety
12   information to Defendant or other parties.” Id. On February 3, 2021, Defendant filed its
13   motion objecting to Judge Butcher’s Order. See generally Objs. On February 4, 2021,
14   Defendant also filed a Motion for Protective Order before this Court. See generally Mot.
15                                     MOTION TO DISMISS
16   I.    Legal Standard
17          Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
18   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
19   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
20   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
21   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
22   pleader is entitled to relief.”    Although Rule 8 “does not require ‘detailed factual
23   allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
24   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
25   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
26   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
27   conclusions, and a formulaic recitation of the elements of a cause of action will not
28   do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A

                                                 4
                                                                          20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.472 Page 5 of 24


 1   complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
 2   enhancement.’” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
 3          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
 4   accepted as true, to ‘state a claim to relief that is plausible on its face.’”              Id.
 5   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
 6   plausible when the facts pled “allow the court to draw the reasonable inference that the
 7   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly,
 8   550 U.S. at 556). That is not to say that the claim must be probable, but there must be
 9   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
10   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
11   (quoting Twombly, 550 U.S. at 557). This review requires context-specific analysis
12   involving the Court’s “judicial experience and common sense.” Id. at 675 (citation
13   omitted). “[W]here the well-pleaded facts do not permit the court to infer more than the
14   mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that
15   the pleader is entitled to relief.’” Id.
16          Where a complaint does not survive 12(b)(6) analysis, the Court will grant leave to
17   amend unless it determines that no modified contention “consistent with the challenged
18   pleading . . . [will] cure the deficiency.” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655,
19   658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d
20   1393, 1401 (9th Cir. 1986)).
21   II.    Analysis
22          A.     Misappropriation of Trade Secrets
23          The federal DTSA and California CUTSA claims may be analyzed together
24   “because the elements are substantially similar.” InteliClear, LLC v. ETC Glob. Holdings,
25   Inc., No. 19-55862, 2020 WL 6072880, at *3 (9th Cir. Oct. 15, 2020). To state a claim for
26   misappropriation of trade secrets, the plaintiff must allege: “(1) that the plaintiff possessed
27   a trade secret, (2) that the defendant misappropriated the trade secret; and (3) that the
28   ///

                                                   5
                                                                             20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.473 Page 6 of 24


 1   misappropriation caused or threatened damage to the plaintiff.” Id. The Court examines
 2   the first two of these factors in turn.
 3                1.     Ownership of Trade Secret
 4         CUTSA defines a trade secret as
 5                information, including a formula, pattern, compilation, program,
                  device, method, technique, or process, that:
 6
                        (1) Derives independent economic value, actual or
 7                      potential, from not being generally known to the public or
                        to other persons who can obtain economic value from its
 8
                        disclosure or use; and
 9                      (2) Is the subject of efforts that are reasonable under the
                        circumstances to maintain its secrecy.
10
11   Cal. Civ. Code § 3426.1(d). “[A] plaintiff . . . need not ‘spell out the details of the trade
12   secret’ but must identify the trade secret with sufficient particularity to give defendants
13   ‘reasonable notice of the issues.’” Farhang v. Indian Inst. of Tech., Kharagpur, C-08-
14   02658 RMW, 2010 WL 2228936, at *13 (N.D. Cal. June 1, 2010) (quoting Diodes, Inc. v.
15   Franzen, 260 Cal. App. 2d 244, 252–53 (1968)). When a plaintiff discloses several
16   documents or ideas under the protection of an NDA, the plaintiff still must “identify which
17   of those contain trade secrets . . . ‘with sufficient particularity to separate [them] from
18   matters of general knowledge.’” S. Cal. Inst. of Law v. TCS Educ. Sys., CV 10-8026 PSG
19   AJWX, 2011 WL 1296602, at *7 (C.D. Cal. Apr. 5, 2011) (quoting Imax Corp. v. Cinema
20   Techs., Inc., 152 F.3d 1161, 1164–65 (9th Cir. 1998)).
21         Defendant primarily contends that Plaintiff’s factual allegations in the Complaint are
22   too vague and conclusory and are not supported by facts based on personal knowledge.
23   See MTD at 8. Defendant further argues that Plaintiff only provides a “high-level
24   overview” of its purported trade secrets, simply stringing together charged words that do
25   nothing more than “describe the subject matter of the [purported] trade secrets in a vague
26   and conclusory manner.” Id. at 9 (alternation in original) (quoting E. & J. Gallo Winery v.
27   Instituut Voor Landbouw-En Visserijonderzoek, No. 117CV00808DADEPG, 2018 WL
28   2463869, at *3 (E.D. Cal. June 1, 2018)). Defendant analogizes this case to Vendavo, Inc.

                                                  6
                                                                            20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.474 Page 7 of 24


 1   v. Price f(x) AG, No. 17-CV-06930-RS, 2018 WL 1456697, at *4 (N.D. Cal. Mar. 23,
 2   2018). See id. 8–9. In response, Plaintiff counters that “[t]he specifics of these trade secrets
 3   and their specific relationship to certain operations and industry participants make them
 4   much more particularized and sufficiently alleged than other cases involving trade secrets.”
 5   MTD Opp’n at 16.
 6         In its Complaint, Plaintiff alleges it owns the following confidential or trade secret
 7   information, which Plaintiff claims Mr. Lamar had knowledge of as CFO:
 8                operational concerns, efficiencies and improvements, strategic
                  goals, acquisition plans, financial strengths and weaknesses,
 9
                  areas for growths, new business opportunities, proprietary
10                technology and hyperefficiency processes, the economic value of
                  the proprietary technology and hyperefficiency processes,
11
                  employee matters, suppliers, marketing, inventory, financial
12                targets and forecasts. As related to the acquisition plans and new
                  business opportunities, the confidential information discussed
13
                  included (1) Upstrem’s position on purchase price, (2) the value
14                of the business to Upstrem, (3) how Upstrem would enhance the
                  respective value and the performance of each business by making
15
                  certain strategic changes, which incorporated proprietary
16                operational functions of Upstrem’s model, and (4) the efficiency
                  gains from the combination of the businesses. . . . Upstrem’s
17
                  pricing information, material costs, labor costs, overhead costs,
18                profit margin, customer lists, supplier lists, purchasing orders,
                  venture and financing partners, employee salaries, key
19
                  employees list, slide decks for investment purposes, consumer
20                demand on different marketplaces, and seasonal impacts on
                  demand, all of which was treated as confidential and proprietary
21
                  by Upstrem.
22
23   Compl. ¶ 33–34. Plaintiff further alleges that, “through the expenditure of time and money,
24   [Plaintiff] developed a substantial list of suppliers, customers, and marketplaces for various
25   goods, including apparel and shoes, and [Plaintiff] identified goods that sell profitably and
26   quickly.” Id. ¶ 17. Plaintiff claims it “has kept its pricing information, cost information,
27   and margins confidential, and these figures and lists are valuable trade secrets.” Id.
28   ///

                                                    7
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.475 Page 8 of 24


 1         Here, the Court finds that Plaintiff plausibly alleged it possessed a trade secret. More
 2   specifically, Plaintiff claims it identified various goods, such as apparel and shoes, “that
 3   sell profitably and quickly.” Id. ¶ 17. Plaintiff compiled this information to create “a
 4   substantial list of suppliers, customers, and marketplaces for various goods[.]” Id. Plaintiff
 5   also alleges that Mr. Lamar had access to “customer lists, supplier lists, purchasing orders,
 6   . . . consumer demand on different marketplaces, and seasonal impacts on demand, all of
 7   which was treated as confidential and proprietary by [Plaintiff].” Id. ¶ 34; see also MTD
 8   Opp’n at 5. The Ninth Circuit has found customer lists and consumer demand data in
 9   different marketplaces may qualify as trade secrets. See Gallagher Benefit Svcs., Inc. v.
10   De La Torre, 283 F. App’x 543, 545–46 (9th Cir. 2008) (affirming the district court’s
11   finding that “[Plaintiff’s] customer-related information, such as its customers’ key contacts
12   and preferences, was a trade secret” under CUTSA); Ikon Office Solutions v. American
13   Office, 178 F. Supp. 2d 1154, 1167 (D. Or. 2001), aff’d, 61 F. App’x 378 (9th Cir. 2003)
14   (finding a list of customers can constitute a trade secret when considerable time and money
15   has been expended to compile it); see also Unified Grocers, Inc. v. VM Int’l, Inc., No.
16   CV5192365MWFSHKX, 2020 WL 5370622, at *5 (C.D. Cal. July 21, 2020) (citation
17   omitted) (finding that trade secrets relating to “customers and vendors” including, but not
18   limited to, “purchase histories, customer preferences, historical sales and profit data,
19   seasonal program plans and designs, purchase information, and delivery and logistics
20   information” were sufficiently alleged at the pleading stage). Accordingly, this Court finds
21   that Plaintiff has sufficiently alleged a trade secret.
22         In addition, Plaintiff alleges information regarding the planned acquisition of
23   Defendant and other Targets with sufficient particularity to plausibly state ownership of a
24   trade secret at the pleading stage. Plaintiff alleges the confidential information includes
25   Plaintiff’s “financial ability to purchase”; “position on the purchase price”; “efficiency
26   gains from gathering targets”; “value of targets”; “internal diligence documents . . .
27   gathered to evaluate the acquisition”; and “operational plans for these targets to
28   dramatically improve the entities’ operations, profit, and value.” MTD Opp’n at 9–10. If

                                                     8
                                                                             20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.476 Page 9 of 24


 1   the Court found Plaintiff must spell out more details to plead ownership of a trade secret
 2   in this instance, Plaintiff would have to reveal the underlying information regarding the
 3   planned acquisition of Defendant and other Targets. Such a finding would risk public
 4   exposure of Plaintiff’s purportedly confidential and trade secret information. See Cedars
 5   Sinai Med. Ctr. v. Quest Diagnostic Inc., No. CV 17-5169-GW(FFMX), 2018 WL
 6   2558385, at *5 (C.D. Cal. Feb. 12, 2018) (“Courts have acknowledged that requiring
 7   plaintiffs to spell out their trade secrets in great detail would risk public disclosure, the very
 8   thing plaintiffs are seeking to prevent.”).
 9          Further, the authority Defendant relies on is distinguishable from this case. For
10   instance, Defendant’s reliance on Vendavo is misplaced as, in Vendavo, the district court
11   rested its dismissal in part on the lack of timeline provided by the plaintiff to ensure that
12   the claim fell within the “territorial and temporal limits of the DTSA . . . .” Vendavo, 2018
13   WL 1456697, at *4. The court later clarified that the complaint was “wanting because,
14   among other things, the allegations failed to distinguish between the local and the
15   international defendants and did not sufficiently delineate timelines of the alleged acts of
16   misappropriation and use of purported trade secrets . . . .” Vendavo, Inc. v. Price f(x) AG,
17   No. 17-CV-06930-RS, 2019 WL 4394402, at *1 (N.D. Cal. Sept. 13, 2019). In contrast,
18   here, Plaintiff has sufficiently identified Defendant as allegedly misappropriating trade
19   secrets, and the issues regarding timing and multiple defendants from Vendavo are not
20   present. Additionally, the Court finds that Plaintiff has pleaded information related to
21   customers, suppliers, and pricing with more specificity than the plaintiff in Vendavo, as
22   discussed     supra.        See    Volume      Distributors,     Inc.   v.     Khodadad,      No.
23   217CV04138SVWMRW, 2017 WL 10562964, at *3 (C.D. Cal. Nov. 14, 2017) (“Courts
24   have recognized that information related to cost and pricing can qualify as a trade secret
25   for purposes of DTSA and CUTSA.”). Given the Parties’ particular industry, Plaintiff’s
26   allegations sufficiently plead a trade secret at this stage in the proceedings.
27          Next, Plaintiff alleges it takes reasonable measures to keep the alleged trade secrets
28   confidential through restricting this information to its top executives and financial

                                                     9
                                                                                  20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.477 Page 10 of 24


 1    department with password protected systems, employee signed confidentiality agreements,
 2    and non-disclosure agreements with third parties. See Compl. ¶ 18; see also Navigation
 3    Holdings, LLC v. Molavi, 445 F. Supp. 3d 69, 76 (N.D. Cal. 2020) (“California courts have
 4    held that where a party made reasonable efforts to maintain the secrecy of its customer list,
 5    then such a list would constitute a trade secret”). The Court finds that Plaintiff adequately
 6    pleaded that it protects its trade secrets through its various safeguards. See TMX Funding,
 7    Inc. v. Impero Techs., Inc., No. C 10-00202 JF (PVT), 2010 WL 2509979, at *4 (N.D. Cal.
 8    June 17, 2010) (finding that employee confidentiality agreements and “password
 9    protection for at least some of the information” was sufficient to show efforts to maintain
10    the secrecy of the plaintiff’s proprietary information).
11          Ultimately, “the Court need not decide on a motion to dismiss whether some parts
12    of the alleged trade secret may, after discovery, not qualify as a trade secret.” Unified
13    Grocers, Inc., 2020 WL 5370622, at *5 (citation omitted); see also Nextdoor.Com, Inc. v.
14    Abhyanker, No. C-12-5667 EMC, 2013 WL 3802526, at *6 (N.D. Cal. July 19, 2013)
15    (stating that “successive rounds of amended pleading are not the most efficient way of
16    requiring [the plaintiff] to provide additional detail.”). Therefore, the Court finds that
17    Plaintiff has adequately pleaded an actionable trade secret under CUTSA and DTSA.
18                 2.     Misappropriation
19          To plead misappropriation under CUTSA,
20                 a plaintiff must allege that the defendant (1) “disclose[d] or
                   use[d] the trade secret of another without express or implied
21
                   consent,” and (2) “at the time of the disclosure or use, [the
22                 defendant] knew or had reason to know that its knowledge of the
                   trade secret was derived from a person who owed a duty to the
23
                   entity seeking relief to maintain the trade secret’s secrecy or limit
24                 its use.”
25
26    Bayer Corp. v. Roche Molecular Sys., Inc., 72 F. Supp. 2d 1111, 1117 (N.D. Cal.
27    1999) (quoting Cal. Civ. Code § 3426.1(b)(2)(B)).
28    ///

                                                    10
                                                                               20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.478 Page 11 of 24


 1          Defendant argues that “Plaintiff’s allegations of competitive parallels between the
 2    Parties, products or business practices, without any supporting facts, amount to nothing
 3    more than ‘similarities’ between the business models of two nearly identical niche-market
 4    entities, both which resell excess textiles with the use of inventory processor software.”
 5    MTD at 13. Defendant analogizes this case to Space Data v. X, where the district court
 6    found the plaintiff’s misappropriation allegations insufficient because the plaintiff only
 7    alleged that “Defendants have engaged in other business activity based on [the plaintiff’s]
 8    confidential trade secret information, which conflict with their legal obligations to [the
 9    plaintiff].” No. 16-CV-03260-BLF, 2017 WL 5013363, at *1 (N.D. Cal. Feb. 16, 2017).
10    The Court finds Defendant’s arguments unavailing.
11          In its Complaint, Plaintiff alleges a multitude of competitive parallels after Mr.
12    Lamar began working for Defendant.          See Compl. ¶¶ 50–78. Plaintiff alleges that
13    Defendant “hired [Mr.] Lamar to advise on the acquisition based on [Mr.] Lamar’s intimate
14    knowledge of [Plaintiff]’s confidential information and business practices” and that, on the
15    same day as hiring Mr. Lamar, “[Defendant] requested that [Plaintiff] pay more to acquire
16    [Defendant].” Id. ¶¶ 50–51. Plaintiff further alleges that “[Defendant] used [Mr.] Lamar’s
17    improper access to confidential employee information and targeted a key [Plaintiff]
18    employee to solicit to assist [Defendant] with its business strategy that [Defendant]
19    developed using [Plaintiff]’s confidential information and trade secrets.” Id. ¶ 69. Plaintiff
20    contends that Mr. Lamar learned of Plaintiff’s intent to purchase the two Targets while
21    CFO of Plaintiff, and then communicated to the Targets while an employee of Defendant
22    that Plaintiff was “financially incapable of closing a deal,” and that Defendant is now
23    attempting to acquire the Targets. Id. ¶¶ 75–81, 88. Plaintiff further alleges that Defendant
24    now seeks to acquire a software company to build its own system based on Plaintiff’s
25    inventory processing and sale software system, whereas, prior to the alleged
26    misappropriation, Defendant always outsourced this system. Id. ¶ 85. Plaintiff contends
27    that Defendant utilized Plaintiff’s confidential and trade secret information to “alter[] its
28    business strategy, mimicking [Plaintiff]’s shoe model[.]” Id. ¶ 88.

                                                   11
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.479 Page 12 of 24


 1          Here, the Court finds that Plaintiff has adequately pleaded misappropriation. In
 2    addition to a multitude of competitive parallels, Plaintiff has alleged facts that, if proven,
 3    show: (1) Mr. Lamar, as a former CFO of Plaintiff, had access to trade secret information
 4    protected by a Confidentiality Agreement; (2) those trade secrets include, inter alia,
 5    Plaintiff’s client lists and supplier information, proprietary inventory processing software,
 6    and acquisition planning information; (3) Mr. Lamar failed to return confidential trade
 7    secret information from his personal computer upon leaving his employment with Plaintiff
 8    in violation of his Severance Agreement; (4) Mr. Lamar now holds a position as Chief
 9    Revenue Officer with Defendant; and (5) Mr. Lamar “improperly provided Defendant with
10    access to [Plaintiff’s] confidential trade secrets” at Defendant’s “request and inducement.”
11    See generally Compl. By providing exactly how Defendant allegedly obtained the trade
12    secret information and the resulting changes in Defendant’s corporate practices based on
13    such information, Plaintiff has plausibly pleaded trade secret misappropriation. In E. & J.
14    Gallo Winery, the district court held that allegations of circumstantial similarities in
15    corporate practices were sufficient to plead misappropriation when accompanied by
16    allegations of “exactly how defendants improperly obtained the alleged trade secret,”
17    including that the improper access was given pursuant to a non-disclosure agreement. 2018
18    WL 2463869, at *7. This Court finds that expecting Plaintiff to provide exactly how
19    Defendant is unlawfully using Plaintiff’s trade secrets would be unreasonable at this stage
20    of the litigation. See Autodesk, Inc. v. ZWCAD Software Co., No. 5:14-CV-01409-EJD,
21    2015 WL 2265479, at *1 (N.D. Cal. May 13, 2015) (“[A]s discovery has not yet
22    commenced, it would be unreasonable to require a plaintiff to demonstrate the precise ways
23    in which Defendants may have used their trade secrets, given that Defendants are the only
24    ones who possess such information.”) (internal quotations omitted).
25          Therefore, the Court finds that Plaintiff has adequately pleaded trade secret
26    misappropriation under CUTSA and DTSA. The Court DENIES Plaintiff’s Motion to
27    Dismiss as to Plaintiff’s first and second causes of action.
28    ///

                                                   12
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.480 Page 13 of 24


 1                 3.     More Definitive Statement Under Rule 12(e)
 2          In the alternative, Defendant moves for a more definitive statement under Federal
 3    Rule of Civil Procedure 12(e). MTD at 21. Defendant contends Plaintiff’s Complaint fails
 4    to “differentiate between the trade secret definitions on which it intends to rely under the
 5    DTSA and separately, the CUTSA.” Id.
 6          Under Rule 12(e), “if the pleading to which a responsive pleading is permitted is so
 7    vague or ambiguous that a party cannot reasonably be required to frame a responsive
 8    pleading, the party may move for a more definite statement before interposing a responsive
 9    pleading.” Fed. R. Civ. P. 12(e).
10          As analyzed above, the Court finds that Plaintiff has adequately pleaded its trade
11    secret misappropriation claims under DTSA and CUTSA. See Cedars Sinai Med. Ctr.,
12    2018 WL 2558385, at *2 (finding that the plaintiff adequately pleaded its trade secrets
13    where the complaint did not differentiate between trade secrets falling under DTSA or
14    CUTSA). The Court finds these distinctions can be narrowed through discovery. See New
15    Show Studios LLC v. Needle, No. 2:14-CV-01250-CAS, 2014 WL 2988271, at *9 (C.D.
16    Cal. June 30, 2014) (“To the extent more detail is needed, that detail can be obtained
17    through discovery, and ‘[i]f the detail sought by a motion for more definite statement is
18    obtainable through discovery, the motion should be denied.’” (quoting Beery v. Hitachi
19    Home Electronics (America), Inc., 157 F.R.D. 477, 480 (C.D. Cal. 1993))). Therefore, the
20    Court DENIES Plaintiff’s Motion to Dismiss to the extent it seeks to compel a more
21    definite statement regarding Plaintiff’s alleged trade secrets at this time.
22          B.     Preemption by CUTSA
23          Defendant moves to dismiss Plaintiff’s common law claims as preempted by
24    CUTSA. CUTSA is codified in California Civil Code sections 3426 through 3426.11.
25    Section 3426.7 “preempts common law claims that are ‘based on the same nucleus of facts
26    as the misappropriation of trade secrets claim for relief.’” K.C. Multimedia, Inc. v. Bank
27    of Am. Tech. & Operations, Inc., 171 Cal. App. 4th 939, 958 (2009) (quoting Digital
28    Envoy, Inc. v. Google, Inc., 370 F. Supp. 2d 1025, 1035 (N.D. Cal. 2005)). Section 3426.7

                                                    13
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.481 Page 14 of 24


 1    does not affect “contractual remedies” and civil remedies “that are not based upon
 2    misappropriation of a trade secret.” Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th
 3    210, 233 (2010), disapproved of on other grounds by Kwikset Corp. v. Super. Ct., 51 Cal.
 4    4th 310 (2011). The focus is on “whether [the] claims are not more than a restatement of
 5    the same operative facts supporting trade secret misappropriation . . . . If there is no material
 6    distinction between the wrongdoing alleged in a [C]UTSA claim and that alleged in a
 7    different claim, the [C]UTSA claim preempts the other claim.” Convolve, Inc. v. Compaq
 8    Comp. Corp., No. 00 CV 5141(GBD), 2006 WL 839022, at *6 (S.D.N.Y. Mar. 31, 2006)
 9    (internal quotations omitted) (applying California law).
10          Various courts have held that CUTSA may supersede certain claims, including
11    “claims for conversion, common count, quantum meruit, unjust enrichment, breach of
12    confidence, unfair competition, and intentional and negligent misrepresentation where the
13    wrongdoing alleged in connection with such claims is the misappropriation of trade
14    secrets.” E.g., SunPower Corp. v. SolarCity Corp., No. 12-CV-694-LHK, 2012 WL
15    6160472, at *3 (N.D. Cal. Dec. 11, 2012) (collecting cases). A claim is not preempted,
16    however, if the plaintiff asserts “some other basis in fact or law on which to predicate the
17    requisite property right.” Silvaco, 184 Cal. App. 4th at 238–39 (emphasis in original). A
18    non-CUTSA claim is not displaced if it has “a basis independent of any misappropriation
19    of a trade secret.” Angelica Textile Servs., Inc. v. Park, 220 Cal. App. 4th 495, 507 (2013)
20    (finding plaintiff’s claims for breach of contract, breach of fiduciary duty, unfair
21    competition, interference with business relations, and conversion are not preempted
22    because claims are based on different facts); see also Axis Imex, Inc. v. Sunset Bay Rattan,
23    Inc., No. C 08–3931, 2009 WL 55178, at *5 (N.D. Cal. Jan. 7, 2009) (finding a claim is
24    not preempted if based on facts that are “similar to, but distinct from,” those underlying
25    the misappropriation claim).
26                 1.     Breach of the Duty of Good Faith and Fair Dealing
27          Defendant argues that Plaintiff’s breach of the duty of good faith and fair dealing
28    claim is preempted by CUTSA because it alleges “that [Defendant]’s misappropriation of

                                                     14
                                                                                20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.482 Page 15 of 24


 1    Plaintiff’s purported trade secrets frustrated [Plaintiff]’s contractual rights under the LOI.”
 2    MTD at 15. Plaintiff contends that this claim is not preempted because it is a contract
 3    claim, and the allegations do not depend on the breach of a specific provision of the LOI
 4    but rather alleges that “[Defendant] gained an objectively unfair position in the
 5    performance of the LOI by misappropriating [Plaintiff]’s trade secrets and misrepresenting
 6    that such misappropriation did not occur.” MTD Opp’n at 20. Defendant counters that
 7    Plaintiff failed to point to a “specific contractual provision that was frustrated.” MTD
 8    Reply at 8 (quoting Plastino v. Wells Fargo Bank, 873 F. Supp. 2d 1179, 1191 (N.D. Cal.
 9    2012)).
10          Every contract contains an implied covenant of good faith and fair dealing. Cates
11    Constr., Inc. v. Talbot Partners, 21 Cal. 4th 28, 43 (1999). Performance in good faith
12    requires the parties to be “faithful[] to an agreed common purpose” and to perform
13    “consistent[ly] with the justified expectations of the other party.” Neal v. Farmers Ins.
14    Exch., 21 Cal. 3d 910, 921 n.5 (1978). The covenant requires “that neither party do
15    anything that will injure the right of the other to receive the benefits of the contract.”
16    Habitat Tr. for Wildlife, Inc. v. City of Rancho Cucamonga, 175 Cal. App. 4th 1306, 1332
17    (2009). California courts determine what conduct meets those criteria on a “case by case
18    basis,” depending on the “contractual purposes and reasonably justified expectations of the
19    parties.” Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990).
20    The covenant only protects the express terms of the contract and “not . . . some general
21    public policy interest not directly tied to the contract’s purpose.” Carma Developers Inc.
22    v. Marathon Dev. Cal., 2 Cal. 4th 342, 373 (1992).
23          Here, Plaintiff alleges that Defendant gained an objectively unfair position in the
24    performance of the LOI by misappropriating Plaintiff’s trade secrets and misrepresenting
25    that such misappropriation did not occur. Compl. ¶¶ 57, 62–63. Plaintiff admits that “the
26    allegations do not depend on a specific provision of the LOI.” Opp’n at 20. However,
27    Plaintiff must “identify the specific contractual provision that was frustrated” to adequately
28    plead a claim for a breach of the covenant of good faith and fair dealing. Zoom Imaging

                                                    15
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.483 Page 16 of 24


 1    Sols., Inc. v. Roe, No. 219CV01544WBSKJN, 2019 WL 5862594, at *3 (E.D. Cal. Nov.
 2    8, 2019) (citations omitted); see also Plastino, 873 F. Supp. 2d at 1191. This case is similar
 3    to Zoom Imaging, where the court dismissed the plaintiff’s claim because the plaintiff “did
 4    not identify the contract or the provision the defendants’ conduct frustrates” and, therefore,
 5    the court could not “evaluate, for example, what the ‘benefits of the contract’ are without
 6    a reference to the contract.” 2019 WL 5862594, at *3. If Plaintiff does not provide the
 7    LOI in its pleadings, it must, at the very least, reference the specific contract provisions
 8    that were frustrated in order to adequately plead its claim. The Court is unable to determine
 9    whether this claim is preempted by CUTSA as it is currently pleaded.
10          Therefore, this Court GRANTS Defendant’s Motion to Dismiss as to Plaintiff’s
11    third cause of action and DISMISSES WITHOUT PREJUDICE Plaintiff’s breach of the
12    duty of good faith and fair dealing claim.
13                 2.     Tortious Interference with the Employment Agreement
14          Defendant asserts Plaintiff’s tortious interference with contractual relations claim in
15    regard to the non-solicitation clause in Mr. Lamar’s employment contract is preempted by
16    the CUTSA. MTD at 15–16. Defendant also argues the non-solicitation provision in the
17    Employment Agreement is void as a matter of law. Id. at 16.
18          “The elements which a plaintiff must plead to state the cause of action for intentional
19    interference with contractual relations are (1) a valid contract between plaintiff and a third
20    party; (2) defendant’s knowledge of this contract; (3) defendant’s intentional acts designed
21    to induce a breach or disruption of the contractual relationship; (4) actual breach or
22    disruption of the contractual relationship; and (5) resulting damage.” Pac. Gas & Elec.
23    Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126 (1990); see also Epitech, Inc. v. Cooper
24    Wiring Devices, Inc., Case No. 3:11-CV-1693 JM (WVG), 2013 WL 12095586, *2 (S.D.
25    Cal. Mar. 20, 2013) (noting that claims for inducing breach of contract and intentional
26    interference with contractual relations involve similar showings).
27          In its Complaint, Plaintiff alleges that, “despite [Mr.] Lamar’s agreement to not
28    directly or indirectly solicit employees after he left [Plaintiff’s employment], [Defendant]

                                                   16
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.484 Page 17 of 24


 1    used [Mr.] Lamar’s improper access to confidential employee information and targeted a
 2    key [Plaintiff] employee to solicit and assist [Defendant] with its business strategy.”
 3    Compl. ¶ 59. The Court finds this claim arises under the same common nucleus of
 4    operative fact as Plaintiff’s trade secret claims because this involves the confidential
 5    information Mr. Lamar acquired during the course of his employment with Plaintiff and
 6    improperly used thereafter. This is similar to K.C. Multimedia, where the court found an
 7    intentional interference claim preempted when it alleged that the defendants “engaged in
 8    intentional acts designed to induce a breach or disruption of plaintiff’s contractual
 9    relationship” by “helping” and “encouraging” him “to misappropriate” trade secrets and
10    then “luring” him to become their employee. 171 Cal. App. 4th at 960 (stating that such
11    use falls within the statutory definition of “improper means”) (citing Cal. Civ. Code
12    § 3426.1(a)).
13          Plaintiff contends “it would be premature to dismiss this claim based on preemption
14    because it is plausible that [Defendant] induced [Mr.] Lamar to breach his agreement under
15    a different nucleus of facts as the trade secret claims.” MTD Opp’n at 23. Plaintiff’s
16    argument is similar to the plaintiff’s argument in Anokiwave v. Rebeiz, where this Court
17    found an intentional interference claim was preempted by CUTSA even though the plaintiff
18    contended that dismissing claims on preemption grounds at the motion to dismiss stage
19    was premature because it was unclear whether the information obtained constituted a trade
20    secret. No. 18-CV-629 JLS (MDD), 2018 WL 4407591, at *3 (S.D. Cal. Sept. 17, 2018).
21    Regardless of whether Defendant induced Mr. Lamar to breach his employment agreement
22    to reveal Plaintiff’s confidential non-trade secret or trade secret information learned during
23    the course of Mr. Lamar’s employment, CUTSA preempts both. See Jardin v. Datallegro,
24    Inc., 10–CV–2552–IEG WVG, 2011 WL 1375311, at *4 (S.D. Cal. Apr. 12, 2011)
25    (“CUTSA preempts all claims based upon the misappropriation of . . . confidential
26    information, whether or not that information rises to the level of a trade secret.”) (internal
27    quotations omitted).
28    ///

                                                   17
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.485 Page 18 of 24


 1             Because the alleged conduct derives from “the same nucleus of facts” as Plaintiff’s
 2    trade secret claim, this claim is therefore preempted. Because the Court finds this claim is
 3    preempted by CUTSA, the Court need not address whether the non-solicitation provision
 4    in Mr. Lamar’s employment agreement is enforceable. Therefore, this Court GRANTS
 5    Defendant’s Motion to Dismiss at to Plaintiff’s fourth cause of action and DISMISSES
 6    WITHOUT PREJUDICE Plaintiff’s tortious interference with contractual relations
 7    claim.
 8                   3.    Tortious Interference with the Severance Agreement
 9             Defendant alleges that Plaintiff’s claim for tortious interference with contractual
10    relations related to an alleged breach of Mr. Lamar’s non-disparagement clause is
11    preempted by CUTSA because “this claim is based upon the prior allegations, and arise
12    from the same nucleus of facts as the CUTSA cause of action.” MTD at 17. Plaintiff
13    contends that Mr. Lamar did not rely on confidential information because Mr. Lamar, on
14    behalf of Defendant, spread false information to Associated Footwear regarding Plaintiff’s
15    financial health, and therefore this claim is independent from Plaintiff’s trade secret claims.
16    MTD Opp’n at 30.
17             In its Complaint, Plaintiff alleges Defendant “induced [Mr.] Lamar to disparage his
18    former employer” in violation of the severance agreement when Mr. Lamar made the
19    following “false” statements to Associate Footwear: “(1) [Plaintiff] was overextended and
20    could not close on the deal; and (2) [Plaintiff] had multiple other active letters of intent.”
21    Compl. ¶¶ 142–44. Because Plaintiff alleges in its Complaint that Mr. Lamar’s “statements
22    were false,” this claim cannot rest on the same nucleus of facts as Plaintiff’s trade secret
23    misappropriation claims, which instead rest on true confidential information Mr. Lamar
24    learned during the course of his employment. In Anokiwave, this Court held that the
25    plaintiff’s claim for tortious interference with contractual relations was preempted because
26    it was based on the defendant’s recruitment of the plaintiff’s former employee with the
27    intent that he disclose proprietary information. 2018 WL 4407591, at *6. Unlike the claim
28    at issue in Anokiwave, the present claim is independent because Defendant allegedly

                                                    18
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.486 Page 19 of 24


 1    induced Mr. Lamar to leverage his prior position as Plaintiff’s CFO to disclose false, non-
 2    proprietary information to Plaintiff’s prospective Target, thereby disrupting Plaintiff’s
 3    potential acquisition of Target. Id. Because the alleged conduct does not derive from the
 4    same nucleus of operative facts as Plaintiff’s trade secret misappropriation claims, this
 5    claim is not preempted by CUTSA.
 6          Therefore, the Court DENIES Defendant’s Motion to Dismiss Plaintiff’s fifth cause
 7    of action for tortious interference with contractual relations related to an alleged breach of
 8    Mr. Lamar’s non-disparagement clause.
 9                 4.     UCL
10          Defendant argues that Plaintiff’s sixth cause of action for unfair competition
11    (“UCL”) under California Business and Professions Code section 17200 is preempted
12    because “CUTSA bars UCL claims sounding in misappropriation of trade secrets.” MTD
13    at 18 (citations omitted). Plaintiff asserts this claim involves a different nucleus of facts
14    than its trade secret misappropriation claims because the UCL claim “involved the
15    intentional use of false information, and disparaged [Plaintiff].” MTD Opp’n at 23.
16    Defendant counters that “Plaintiff cannot base its entire lawsuit on [Mr.] Lamar’s alleged
17    misappropriation of [Plaintiff]’s trade secrets, and at the same time logically contend that
18    [Defendant] induced [Mr.] Lamar to fabricate a lie in a vacuum, without the use of any
19    purported confidential or trade secret information.” MTD Reply at 11.
20          “California’s unfair competition statute prohibits any unfair competition, which
21    means ‘any unlawful, unfair or fraudulent business act or practice.’” In re Pomona Valley
22    Med. Group, 476 F.3d 665, 674 (9th Cir. 2007) (citing Cal. Bus. & Prof. Code § 17200 et
23    seq.). “This tripartite test is disjunctive and the plaintiff need only allege one of the three
24    theories to properly plead a claim under section 17200.” Med. Instrument Dev. Lab. v.
25    Alcon Lab., CV 05–1138, 2005 WL 1926673, at *5 (N.D. Cal. Aug. 10, 2005).
26          In its Complaint, Plaintiff states that “[Defendant] and/or its agents made false
27    statements about [Plaintiff] to Targets”; “[Defendant] knew that the statements it and/or its
28    agents made were false”; “[Defendant] interfered with the acquisitions in an unfair and

                                                    19
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.487 Page 20 of 24


 1    manner [sic] because [Defendant] wanted to acquire the Targets”; and “[Plaintiff] has been
 2    harmed as a result of [Defendant]’s unfair business acts.” Compl. ¶¶ 151–59. Similar to
 3    the Court’s analysis of Plaintiff’s fifth cause of action, see supra, this claim does not
 4    involve the alleged misuse of Plaintiff’s confidential information.      Therefore, these
 5    allegedly unfair tactics do not arise under the same common nucleus of operative fact as
 6    Plaintiff’s trade secret misappropriation claims.
 7          Alternatively, Defendant asserts Plaintiff’s UCL claim independently fails because
 8    it does not explain which of the three prongs (i.e., unlawfulness, unfairness, or fraud)
 9    Defendant allegedly violated. MTD at 19. However, Plaintiff states throughout its
10    Complaint that Defendant “engaged in unfair business acts and practices,” providing
11    Defendant with adequate notice of its alleged violation of the “unfairness” prong. Compl.
12    ¶¶ 150–59.
13          The Court therefore DENIES Defendant’s Motion to Dismiss Plaintiff’s sixth cause
14    of action for Unfair Competition under California Business and Professions Code section
15    17200.
16          C.     Request for Attorneys’ Fees
17          Defendant requests attorneys’ fees and costs under CUTSA because it claims
18    “[Plaintiff’s] Complaint is indicative of objective speciousness.” MTD at 20. Plaintiff
19    contends that, because Defendant “should not prevail on a motion to dismiss, it is not a
20    prevailing party, and its request for attorney’s fees fails.” MTD Opp’n at 33.
21          CUTSA provides that “[i]f a claim of misappropriation is made in bad faith . . . the
22    court may award reasonable attorney’s fees and costs to the prevailing party.” Cal. Civ.
23    Code § 3426.4. Under the statute, “bad faith” requires “objective speciousness of the
24    plaintiff’s claim, as opposed to frivolousness, and its subjective bad faith in bringing or
25    maintaining the claim.” Gemini Aluminum Corp. v. Cal. Custom Shapes, Inc., 95 Cal. App.
26    4th 1249, 1262 (Cal. Ct. App. 2002); accord CRST Van Expedited, Inc. v. Werner Enters.,
27    Inc., 479 F.3d 1099, 1111 (9th Cir. 2007).
28    ///

                                                   20
                                                                           20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.488 Page 21 of 24


 1          The Court finds that there is no evidence before the Court that Plaintiff’s claims were
 2    made in bad faith. See Computer Econ., Inc. v. Gartner Group, Inc., 1999 WL 33178020,
 3    at *1, *6 (S.D. Cal. Dec. 14, 1999) (finding objective speciousness only after Court’s
 4    summary judgment order deemed the claim “baseless”). Therefore, the Court DENIES
 5    Defendant’s motion for attorney’s fees.
 6                     OBJECTIONS TO MAGISTRATE JUDGE’S ORDER
 7    I.    Legal Standard
 8          A party may object to a non-dispositive pretrial order of a magistrate judge within
 9    fourteen days after service of the order. Fed. R. Civ. P. 72(a). The magistrate judge’s order
10    will be upheld unless it is “clearly erroneous or is contrary to law.” Id.; see 28 U.S.C.
11    § 636(b)(1)(A). The “clearly erroneous” standard of review applies to factual findings and
12    discretionary decisions made concerning nondispositive pretrial discovery. See F.D.I.C. v.
13    Fid. & Deposit Co. of Md., 196 F.R.D. 375, 378 (S.D. Cal. 2000). The “clearly erroneous”
14    standard is “significantly deferential, requiring a definite and firm conviction that a mistake
15    has been committed.” Concrete Pipe & Prods. of Cal., Inc., v. Constr. Laborers Pension
16    Tr. of S. Cal., 508 U.S. 602, 623 (1993) (internal quotation marks omitted).
17    II.   Analysis
18          Defendant principally argues that (1) Plaintiff did not show exigency or good cause
19    to justify expedited discovery, and (2) Plaintiff failed to identify its alleged trade secrets
20    with reasonable particularity. Objs. at 1. Because this Court has already found that
21    Plaintiff alleged its trade secrets with reasonable particularity, see supra pp. 5–12, the
22    Court will only address Defendant’s first argument here.
23          Federal Rule of Civil Procedure 26(d) generally provides that formal discovery will
24    not commence until after the conference required by Rule 26(f). Fed. R. Civ. P. 26(d)(1).
25    Courts may permit expedited discovery before the Rule 26(f) conference upon a showing
26    of good cause. See Apple Inc. v. Samsung Elecs. Co., 768 F. Supp. 2d 1040, 1044 (N.D.
27    Cal. 2011). “Good cause may be found where the need for expedited discovery, in
28    consideration of the administration of justice, outweighs the prejudice to the responding

                                                    21
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.489 Page 22 of 24


 1    party.” Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002).
 2    “Courts examine the reasonableness of the [expedited discovery] request by considering a
 3    non-exhaustive set of factors: (1) whether a preliminary injunction is pending, (2) the
 4    breadth of the discovery requests, (3) the purpose for requesting the expedited discovery,
 5    (4) the burden on the defendant of compliance with the requested discovery, and (5) how
 6    far in advance of the typical discovery process the request was made.” TGG Mgmt. Co.
 7    Inc. v. Petraglia, No. 19-CV-2007-BAS-KSC, 2019 WL 6310556, at *2 (S.D. Cal. Nov.
 8    25, 2019) (citing Am. LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1067 (C.D. Cal.
 9    2009)).
10          Defendant argues that “Plaintiff provided no evidence of any of the factors to be
11    considered, and none of the factors appear to have played a role in the Discovery Order or
12    analysis reflected in the transcript.” Objs. at 9. Judge Butcher stated he reviewed the
13    Complaint, the briefs, and listened to the parties’ arguments in telephone conferences. Tr.
14    at 2:25. He also considered the breadth of the discovery requests, the request to depose
15    Mr. Lamar, and the fact that Defendant’s motion to dismiss was pending before this Court.
16    Id. at 9:17–20. Judge Butcher also considered the information Plaintiff would need for a
17    preliminary injunction motion and what would go to the merits of the case. Id. at 9:21–24.
18    The Court finds there was adequate evidence before the Magistrate Judge for him to rule
19    on the expedited discovery request.
20          Defendant objects to the Order because Defendant argues that “Plaintiff has made
21    no showing of good cause for the expedited discovery.” Objs. at 8. After considering the
22    evidence enumerated above, Judge Butcher “applied the five-factor test cited in Judge
23    Bashant’s TGG Management decision.” Tr. at 4:16–18. Judge Butcher granted Plaintiff
24    leave to: (1) propound a narrowed version of the proposed Request for Production of
25    Documents No. 1; and (2) depose Mr. Lamar. See generally Order. Judge Butcher ordered
26    that “discovery efforts must be limited to determining whether Mr. Lamar disclosed
27    Plaintiff’s propriety information to Defendant or other parties.” Order.
28    ///

                                                  22
                                                                           20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.490 Page 23 of 24


 1           After reviewing Judge Butcher’s Order, the Court finds that Judge Butcher properly
 2    balanced the TGG Management factors. Judge Butcher rejected four discovery requests
 3    by Plaintiff in their entirety, and only found good cause to permit Plaintiff to propound one
 4    request after it was revised and narrowed. Judge Butcher balanced the information Plaintiff
 5    “need[s] for a preliminary injunction” with the burden on Defendant. Tr. at 9:21–24.
 6    Accordingly, the Court finds Judge Butcher’s Order is not clearly erroneous or contrary to
 7    lawand OVERRULES Defendant’s Objections to Judge Butcher’s Order.
 8                             MOTION FOR PROTECTIVE ORDER
 9           Under Federal Rule of Civil Procedure 26(c), “[t]he court may, for good cause, issue
10    an order to protect a party . . . from annoyance, embarrassment, oppression or undue burden
11    or expense . . . .” Fed. R. Civ. P. 26(c). “A party asserting good cause bears the burden,
12    for each particular document it seeks to protect, of showing that specific prejudice or harm
13    will result if no protective order is granted.” Foltz v. State Farm Mut. Auto Ins. Co., 331
14    F.3d 1122, 1130 (9th Cir. 2003) (internal quotation marks and citation omitted). “[B]road
15    allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not
16    satisfy the Rule 26(c) test.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th
17    Cir. 1992).
18           Defendant “seeks a protective order prohibiting Plaintiff from taking discovery
19    against [Defendant] in this action until it identifies its alleged trade secret with reasonable
20    particularity.” Mot. at 2. The Court has already found that Plaintiff alleged its trade secrets
21    with reasonable particularity. See supra pp. 5–12. Accordingly, the Court DENIES
22    Defendant’s Motion for a Protective Order.
23                                           CONCLUSION
24           For the foregoing reasons, the Court rules as follows:
25           1.     The Court DENIES Defendant’s Motion to Dismiss (ECF No. 11) as to
26    Plaintiff’s first, second, fifth, and sixth causes of action.
27    ///
28    ///

                                                     23
                                                                              20-CV-2160 JLS (DEB)
     Case 3:20-cv-02160-JLS-DEB Document 39 Filed 05/21/21 PageID.491 Page 24 of 24


 1          2.     The Court GRANTS Defendant’s Motion to Dismiss (ECF No. 11) as to
 2    Plaintiff’s third and fourth causes of action.     The Court DISMISSES WITHOUT
 3    PREJUDICE Plaintiff’s third and fourth causes of action.
 4          3.     The Court DENIES Defendant’s Motion for a More Definitive Statement
 5    (ECF No. 11).
 6          4.     The Court DENIES Defendant’s Motion for Attorney’s Fees (ECF No. 11).
 7          5.     The Court OVERRULES Defendant’s Objections to the Magistrate Judge’s
 8    Order (ECF No. 23).
 9          6.     The Court DENIES Defendant’s Motion for a Protective Order (ECF No. 26).
10          Plaintiff MAY FILE an amended complaint within thirty (30) days of the electronic
11    docketing of this Order. If Plaintiff fails to file an amended complaint within the allotted
12    time, this case will proceed on the remaining causes of action.
13          IT IS SO ORDERED.
14    Dated: May 21, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  24
                                                                            20-CV-2160 JLS (DEB)
